Mates, J.,
delivered the opinion of the court.
The question presented by this record is confined to whether *240or not the action of the conxt in dissolving the injunction was correct.
On examination of the record, we find that there was never a valid injunction issued. The proceeding was one to stay proceedings at law, and by the express provision of section 609, C'ode 1906, the party applying for such an injunction is required to enter into- bond in double the amount of the debt sought to be enjoined. This bond was not given when the injunction was issued, and, although a decree of the court has since required complainant to execute the bond, no -such bond is yet to be found in the record.
We are bound, therefore, to affirm and remand. Affirmed.